Citation Nr: 0832553	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The veteran, who died in March 2000, had active military duty 
from December 1962 to April 1974 and from December 1974 to 
August 1983.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the claim on appeal, the 
Board finds that additional development is required as the 
appellant has not been provided with notice that complies 
with the Veterans Claims Assistance Act of 2000 (VCAA), as 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen. With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007), the Court 
held that for dependency and indemnity compensation (DIC) 
benefits, VCAA notice must include (1) a statement of the 
conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant's claim of service connection for cause of the 
veteran's death was denied by unappealed RO decision in April 
2000.  The appellant subsequently filed a claim to reopen in 
April 2004.  The May 2005 notice letter sent to the appellant 
did not advise her of the basis for the prior final denial.  
Additionally, this notice letter did not advise her that 
during his lifetime, service connection was only in effect 
for the veteran's hearing loss and tinnitus, and that at the 
time of his death, he did not have any pending service 
connection claims.

Given the deficiencies in the May 2005 letter, notice 
compliant with 38 U.S.C.A. § 5103(a), the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and the holding in Hupp v. 
Nicholson, 21 Vet. App. 342, 352 (2007) should be issued 
before the Board renders a decision in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA notice 
that complies with the Court's decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
specifying the basis for the previous 
denial in April 2000, the evidence and 
information that is necessary to reopen 
the claim, and the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for 
the benefit that is being sought.  

This notice should also comply with the 
Court's decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352 (2007), including the 
fact that service connection was in effect 
for the veteran's hearing loss and 
tinnitus.  

2. Thereafter, readjudicate the 
appellant's claim.  If the claim remains 
denied, provide the appellant with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

